             Case 6:20-cv-00963 Document 1 Filed 10/15/20 Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

RFID TECHNOLOGY INNOVATIONS,          §
LLC,                                  §
                                      §
      Plaintiff,                      §                      Case No: 6:20-cv-00963
                                      §
vs.                                   §                      PATENT CASE
                                      §
ZOHO CORPORATION,                     §
                                      §
      Defendant.                      §
_____________________________________ §


                                           COMPLAINT

       Plaintiff RFID Technology Innovations, LLC (“Plaintiff” or “RFID”) files this

Complaint against Zoho Corporation (“Defendant” or “Zoho”) for infringement of United

States Patent No. 9,582,689 (the “ ‘689 Patent”).

                              PARTIES AND JURISDICTION

       1.      This is an action for patent infringement under Title 35 of the United States

Code. Plaintiff is seeking injunctive relief as well as damages.

       2.      Jurisdiction is proper in this Court pursuant to 28 U.S.C. §§ 1331 (Federal

Question) and 1338(a) (Patents) because this is a civil action for patent infringement arising

under the United States patent statutes.

       3.      Plaintiff is a Texas limited liability company with a place of business at 1801

NE 123 Street, Suite 314, Miami, FL 33181.

       4.      On information and belief, Defendant is a California corporation with a place of

business at 6800 Burleson Rd., Building 310, Suite 200, Austin, TX 78744. On information

and belief, Defendant may be served through its agent, Sridhar Vembu, 4141 Hacienda Drive,



PLAINTIFF’S COMPLAINT AGAINST DEFENDANT ZOHO CORPORATION                                          |1
              Case 6:20-cv-00963 Document 1 Filed 10/15/20 Page 2 of 11




Pleasanton, CA 94588.

        5.      This Court has personal jurisdiction over Defendant because Defendant has

committed, and continues to commit, acts of infringement in this District, has conducted

business in this District, and/or has engaged in continuous and systematic activities in this

District.

        6.      Upon information and belief, Defendant’s instrumentalities that are alleged

herein to infringe were and continue to be used, imported, offered for sale, and/or sold in this

District.

                                              VENUE

        7.      On information and belief, venue is proper in this District under 28 U.S.C. §

1400(b) because Defendant is deemed to be a resident of this District. Alternatively, acts of

infringement are occurring in this District and Defendant has a regular and established place of

business in this District.

                                   COUNT I
              (INFRINGEMENT OF UNITED STATES PATENT NO. 9,582,689)

        8.      Plaintiff incorporates paragraphs 1 through 7 herein by reference.

        9.      This cause of action arises under the patent laws of the United States and, in

particular, under 35 U.S.C. §§ 271, et seq.

        10.     Plaintiff is the owner by assignment of the ‘689 Patent with sole rights to

enforce the ‘689 Patent and sue infringers.

        11.     A copy of the ‘689 Patent, titled “System and method for presenting

information about an object on a portable electronic device,” is attached hereto as Exhibit A.

        12.     The ‘689 Patent is valid, enforceable, and was duly issued in full compliance

with Title 35 of the United States Code.



PLAINTIFF’S COMPLAINT AGAINST DEFENDANT ZOHO CORPORATION                                           |2
             Case 6:20-cv-00963 Document 1 Filed 10/15/20 Page 3 of 11




       13.     Upon information and belief, at least through internal testing, Defendant has

infringed and continues to infringe one or more claims, including at least Claim 16 of the ‘689

Patent by using and/or incorporating scanning technology and scanning software which may

run on a mobile device. Defendant’s products and services enable a user to scan symbology

associated with assets in order to track the assets. Defendant’s products and services are made,

used, sold, and/or distributed by and/or controlled by Defendant in a manner covered by one or

more claims of the ‘689 Patent. Defendant has infringed and continues to infringe the ‘689

Patent in violation of 35 U.S.C. § 271.

       14.     Regarding Claim 16, at least through internal use and testing, Defendant

provides an asset tracking product called “Zoho” or “Zoho Inventory,” and any similar goods

or services (“Product”), which perform methods for tracking and managing inventory assets

utilizing barcode/symbology scanning. Certain aspects of this element are illustrated in the

screenshots below.




       15.     The Product includes a system having a server. For example, a user can track




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT ZOHO CORPORATION                                         |3
             Case 6:20-cv-00963 Document 1 Filed 10/15/20 Page 4 of 11




assets by scanning symbology through the system’s barcode scanning application. The barcode

scanning application receives the inventory details through a cloud server and transmits those

details to the user’s portable device (e.g., mobile device on which the system’s barcode

scanning application is running). Certain aspects of this element are illustrated in the

screenshots below and/or in screenshots provided in connection with other allegations herein.




       16.    The system is in communication with a portable electronic device.            For

example, the Product’s barcode inventory system provides an application which can be

installed on a portable device that the system can communicate with the portable electronic

device through the cloud. Certain aspects of this element are illustrated in the screenshots

below and/or screenshots referenced in other paragraphs herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT ZOHO CORPORATION                                        |4
             Case 6:20-cv-00963 Document 1 Filed 10/15/20 Page 5 of 11




       17.     The system is configured to capture a digital image using a digital image

capturing device that is part of the portable electronic device. For example, the user can

capture a digital image of a barcode by a camera which is the part of the mobile device. Certain

aspects of this element are illustrated in the screenshots below and/or screenshots referenced in

other paragraphs herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT ZOHO CORPORATION                                        |5
             Case 6:20-cv-00963 Document 1 Filed 10/15/20 Page 6 of 11




       18.     The system detects symbology associated with the captured digital image. For

example, after capturing the digital image, the image capturing device and/or software

associated with or running on the device, detects the symbology associated with the captured

digital image of the barcode. Certain aspects of this element are illustrated in the screenshots

below and/or those referenced in other paragraphs herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT ZOHO CORPORATION                                       |6
             Case 6:20-cv-00963 Document 1 Filed 10/15/20 Page 7 of 11




       19.     The system decodes the symbology to obtain a decode string using one or more

visual detection applications.   For example, the system’s software (i.e., visual detection

application) decodes the symbology of the barcode to obtain a decode string (e.g., a link for

retrieving asset details associated with the detected barcode). Certain aspects of this element

are illustrated in the screenshots below and/or those referenced in other paragraphs herein.



PLAINTIFF’S COMPLAINT AGAINST DEFENDANT ZOHO CORPORATION                                       |7
                Case 6:20-cv-00963 Document 1 Filed 10/15/20 Page 8 of 11




          20.    The Product provides for communication with the at least one server. For

example, the system’s application software communicates to the cloud server (i.e., server) for

processing and retrieving information associated with scanned barcode. Certain aspects of this

element are illustrated in the screenshots below and/or those referenced in other paragraphs

herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT ZOHO CORPORATION                                       |8
             Case 6:20-cv-00963 Document 1 Filed 10/15/20 Page 9 of 11




       21.     The system displays the information on a display device associated with the

portable electronic device. For example, the user can see the information associated with the

scanned barcode on the display of the portable electronic device (i.e., display screen of the

mobile device). Certain aspects of this element are illustrated in the screenshots below and/or

those referenced in other paragraphs herein.




       22.     Defendant’s actions complained of herein will continue unless Defendant is

enjoined by this court.

       23.     Defendant’s actions complained of herein are causing irreparable harm and

monetary damage to Plaintiff and will continue to do so unless and until Defendant is enjoined

and restrained by this Court.

       24.     Plaintiff is in compliance with 35 U.S.C. § 287.


PLAINTIFF’S COMPLAINT AGAINST DEFENDANT ZOHO CORPORATION                                         |9
                Case 6:20-cv-00963 Document 1 Filed 10/15/20 Page 10 of 11




                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiff asks the Court to:

          (a)     Enter judgment for Plaintiff on this Complaint on all causes of action asserted

herein;

          (b)     Enter an Order enjoining Defendant, its agents, officers, servants, employees,

attorneys, and all persons in active concert or participation with Defendant who receive notice

of the order from further infringement of United States Patent No. 9,582,689 (or, in the

alternative, awarding Plaintiff running royalties from the time of judgment going forward);

          (c)     Award Plaintiff damages resulting from Defendant’s infringement in

accordance with 35 U.S.C. § 284;

          (d)     Award Plaintiff pre-judgment and post-judgment interest and costs; and

          (e)     Award Plaintiff such further relief to which the Court finds Plaintiff entitled

under law or equity.

Dated: October 15, 2020                        Respectfully submitted,



                                               /s/ Jay Johnson
                                               JAY JOHNSON
                                               State Bar No. 24067322
                                               D. BRADLEY KIZZIA
                                               State Bar No. 11547550
                                               KIZZIA JOHNSON, PLLC
                                               1910 Pacific Ave., Suite 13000
                                               Dallas, Texas 75201
                                               (214) 451-0164
                                               Fax: (214) 451-0165
                                               jay@kjpllc.com
                                               bkizzia@kjpllc.com

                                               ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT ZOHO CORPORATION                                       | 10
Case 6:20-cv-00963 Document 1 Filed 10/15/20 Page 11 of 11
